721 So. 2d 320 (1998)
Tina JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 97-02274.
District Court of Appeal of Florida, Second District.
September 9, 1998.
Rehearing Denied November 13, 1998.
Milton A. Galbraith, Jr., of Kutchins, Bishop & Galbraith, P.A., Oldsmar, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Tonja R. Vickers, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Acting Chief Judge.
Tina Jones appeals her conviction for driving while her license was suspended in violation of section 322.34(1)(c), Florida Statutes (1995). The conviction resulted from Jones' operation of a moped while her driver's license had been suspended for 60 months pursuant to her classification as a habitual traffic offender. The sole issue on appeal is whether a moped is a motor vehicle, the operation of which requires a driver's license under chapter 322. We conclude that it is and affirm. In reaching this conclusion, we adopt the reasoning of Soto v. State, 711 So. 2d 1275 (Fla. 4th DCA 1998). We agree with the statement in Soto that any reference to mopeds by this court in State v. Riley, 698 So. 2d 374 (Fla. 2d DCA 1997) (holding that go-peds are motor vehicles), is dicta.
Affirmed.
NORTHCUTT and SALCINES, JJ., concur.